Title: To George Washington from Major General William Heath, 27 June 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Danforths House [Highlands, N.Y.]June 27th 1779
        
        I do myself The honor to enclose your Excellency a line of Intelligence this moment come to hand with a Deserter from Robinsons Corps—perhaps a part of the Enemy are going to wards New York, I shall however be doubly on my Guard Untill I am assured of their departure, I had this morning ordered a Strong regiment to march on to Sugar Loaf Hill this Evening and to remain their Untill Seven oClock tomorrow morning, I have also ordered Parsons and Huntingtons Brigades to ly on their arms this night.
        The Lad which I have Sent up is of a very good family and I think his Intelligence maybe relyd on. I have the honor to be with the greatest respect your Excellencys most obedt Servt
        
          W. Heath
        
      